DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the modified layer performing step" in lines 21 and 22.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this will be understood to mean “the modified layer forming step”.
Claim 4 recites the limitation "the modified layer performing step" in lines 22 and 23.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this will be understood to mean “the modified layer forming step”. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221)
 Regarding claim 1.
Moeller teaches a wafer processing method of dividing a wafer (200) into individual device chips, the wafer having a device layer (206) being stacked on a front surface of a semiconductor substrate (208), the device layer having a plurality of devices (204) individually formed in a plurality of regions partitioned by a plurality of crossing division lines (202) on a front surface of the wafer (fig 2a,2b), the wafer processing method comprising: a cut groove forming step (102) of positioning a cutting blade on the front surface of the wafer (paragraph 28,29), and cutting the device layer along each of the division lines to form a cut groove (202) (fig 1,2a,2b); a modified layer forming step (110) (fig 1) of positioning a focal point of a laser beam having a transmission wavelength to the semiconductor substrate inside an area of the semiconductor substrate corresponding to a predetermined one of the division lines and applying the laser beam to the wafer from a back surface of the wafer, thereby forming a plurality of modified layers (502) inside the wafer (208) along all of the division lines (210) (fig 5) (paragraph 31-32); a protective member providing step of providing a protective member (602) on the front surface of the wafer before or after the modified layer forming step is carried out;
Moeller does not teach a grinding procedure to cause the cracks to propagate. 
 Harada teaches a protective member providing step of providing a protective member (T) on the front surface (W1) of the wafer (WF) (fig 5); and a dividing step of holding the wafer on a chuck table (70) in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table (70), grinding the back surface of the wafer to be thinned, and causing a crack inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips (fig 5-6) (paragraph 51-54).  Wherein the grinding causes the crack to propagate and the gridning is performed after performing a modified layer forming step (fig 5) (paragraph 51-54)
It would have been obvious to one of ordinary skill in the art to use a grinding process to divide the chips in order to reduce the thickness of the device (Harada paragraph 11).
 Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221) as applied to claim 1 and further in view of Kajiyama (US 2004/0266138)
Regarding claim 2
Moeller in view of Harada teaches elements of the claimed invention above.
Moeller in view of Harada does not each attaching an annular frame.
Kajiyama teaches a frame supporting step of attaching a dicing tape (60) on the back surface of the wafer, supporting the wafer through the dicing tape with an annular frame (8) having an opening for accommodating the wafer therein, and peeling off the protective member (4) from the front surface of the wafer (fig 7), after the dividing step is carried out (fig 4a-c) (paragraph 42-45).
It would have been obvious to one of ordinary skill in the art to attach a supporting frame and dicing tape to the processed wafer in order to smoothly carry the bonding of an adhesive film to the backside of chips when working with substrate thicknesses of less than 50 microns (paragraph 4,5).
Regarding claim 3.
 Kajiyama teaches a pickup step of expanding the dicing tape to increase each interval between any adjacent ones of the individual device chips, and picking up each of the device chips after the frame supporting step is carried out (fig 9a,9b) (paragraph 42-45). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221)
  Regarding claim 4.
 Moeller teaches a wafer processing method of dividing a wafer into individual device chips, the wafer (200) having a device layer (206) being stacked on a front surface of a semiconductor substrate (208), the device layer having a plurality of devices individually formed in

a cut groove forming step (102) of positioning a cutting blade on the front surface of the wafer, and cutting the device layer along each of the division lines to form a cut groove (202) of a depth that is approximately equal to a thickness of the device layer (fig 1,2a,2b) (paragraph 27-29);
a modified layer forming step (110) (fig 1) of positioning a focal point of a laser beam having a transmission wavelength to the semiconductor substrate (208) inside an area of the semiconductor substrate corresponding to a predetermined one of the division lines and applying the laser beam to the wafer from a back surface of the wafer, thereby forming a plurality of modified layers (502) inside the wafer (208) along all of the division lines (fig 5) (paragraph 31-35);
a protective member providing step of providing a protective member (602) on the front surface of the wafer (208) before or after the modified layer forming step is carried out; and a dividing step, and causing a crack to grow from each of the modified layers formed inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips (fig 8-10) (paragraph 36-40).
Moeller does not teach causing the cracks to propagate during a grinding step.
  Harada teaches a protective member providing step of providing a protective member (T) on the front surface (W1) of the wafer (WF); and a dividing step of holding the wafer on a chuck table in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table (70), grinding the back 
It would have been obvious to one of ordinary skill in the art to use a grinding process to divide the chips in order to reduce the thickness of the device (Harada paragraph 11).
  Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221) as applied to claim 3 and further in view of Kajiyama (US 2004/0266138)
 Regarding claim 5
Moeller in view of Harada teaches elements of the claimed invention above.
Moeller in view of Harada does not each attaching an annular frame.
Kajiyama teaches a frame supporting step of attaching a dicing tape (60) on the back surface of the wafer, supporting the wafer through the dicing tape with an annular frame (8) having an opening for accommodating the wafer therein, and peeling off the protective member (4) from the front surface of the wafer (fig 7), after the dividing step is carried out (fig 4a-c) (paragraph 42-45).
It would have been obvious to one of ordinary skill in the art to attach a supporting frame and dicing tape to the processed wafer in order to smoothly carry the bonding of an adhesive film to the backside of chips when working with substrate thicknesses of less than 50 microns (paragraph 4,5).
Regarding claim 6.
 Kajiyama teaches a pickup step of expanding the dicing tape to increase each interval between any adjacent ones of the individual device chips, and picking up each of the device chips after the frame supporting step is carried out (fig 9a,9b) (paragraph 42-45). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221)
Regarding claim 7
Moeller teaches a wafer processing method of dividing a wafer into individual device chips, the wafer (200) having a device layer (206) being stacked on a front surface of a semiconductor substrate (208), the device layer (206) having a plurality of devices individually formed in a plurality of regions partitioned by a plurality of crossing division lines (202) on a front surface of the wafer (200) (fig 2a,2b), the wafer processing method comprising: a cut groove forming step (102) of positioning a cutting blade on the front surface of the wafer, and cutting the device layer along each of the division lines to form a cut groove of a depth that is less than a thickness of the device layer such that a portion of the device layer remains between a base of the cut groove and the front surface of the semiconductor substrate (fig 1,2a,2b) (paragraph 27-29); a modified layer forming step (110) (fig 1) of positioning a focal point of a laser beam having a transmission wavelength to the semiconductor substrate (208) inside an area of the semiconductor substrate corresponding to a predetermined one of the division lines and applying the laser beam to the wafer from a back surface of the wafer, thereby 
Moeller does not teach causing the cracks to propagate during a grinding step.
Harada teaches a protective member providing step of providing a protective member (T) on the front surface (W1) of the wafer (WF) (fig 5); and a dividing step of holding the wafer on a chuck table (70) in a condition in which a front surface side of the wafer provided with the protective member is placed on the chuck table (70), grinding the back surface of the wafer to be thinned, and causing a crack inside the area of the semiconductor substrate corresponding to the predetermined one of the division lines to the front surface side of the wafer, thereby dividing the wafer into individual device chips (fig 5-6) (paragraph 51-54).  Wherein the grinding causes the crack to propagate and the gridning is performed after performing a modified layer forming step (fig 5) (paragraph 51-54)
It would have been obvious to one of ordinary skill in the art to use a grinding process to divide the chips in order to reduce the thickness of the device (Harada paragraph 11).
  Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221) as applied to claim 3 and further in view of Kajiyama (US 2004/0266138)
 Regarding claim 8
Moeller in view of Harada teaches elements of the claimed invention above.
Moeller in view of Harada does not each attaching an annular frame.
Kajiyama teaches a frame supporting step of attaching a dicing tape (60) on the back surface of the wafer, supporting the wafer through the dicing tape with an annular frame (8) having an opening for accommodating the wafer therein, and peeling off the protective member (4) from the front surface of the wafer (fig 7), after the dividing step is carried out (fig 4a-c) (paragraph 42-45).
It would have been obvious to one of ordinary skill in the art to attach a supporting frame and dicing tape to the processed wafer in order to smoothly carry the bonding of an adhesive film to the backside of chips when working with substrate thicknesses of less than 50 microns (paragraph 4,5).
Regarding claim 9.
 Kajiyama teaches a pickup step of expanding the dicing tape to increase each interval between any adjacent ones of the individual device chips, and picking up each of the device chips after the frame supporting step is carried out (fig 9a,9b) (paragraph 42-45). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moeller (US 2014/0145294) in view of Harada (US 2017/0047221) as applied to claim 1 and further in view of Kajiyama (US 2004/0266138)
Regarding claim 11.
Moeller in view of Harada teaches elements of the claimed invention above.
Moeller in view of Hara does not teach forming a grove having the a depth equal to the device layer
Moeller teaches cut groove formed during the cut groove forming step is of a depth through the device layer (paragraph 37) (fig 1-2b).
Kajiyama teaches a groove is of a depth that is equal to a thickness of the device layer (22) (fig 2b).
It would have been obvious to one of ordinary skill in the art to form a groove equal to the depth of the device layer in order to cleanly divide the devices and thereby eliminate any stresses or contamination results from singulation processes from impacting the performance of the device structures.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/18/21 have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817